Citation Nr: 1738859	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-04 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a separate compensable rating for bilateral sciatica secondary to a service-connected low back disability. 

3. Entitlement to a rating in excess of 10 percent for service-connected right knee disability.

4. Entitlement to a rating in excess of 10 percent for service-connected left knee disability.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.




REPRESENTATION

Appellant represented by:	James S. Berry, Esq.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1988 to February 1992 and from December 1992 to July 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon and Boise, Idaho.  The jurisdiction of the Veteran's claims file is currently with the RO in Boise, Idaho.

In September 2011, the Portland RO granted an increased rating for a low back disability.  The Veteran's Notice of Disagreement (NOD) was received in June 2012, which requested entitlement to a separate compensable rating for bilateral sciatica associated with the low back disability.  An October 2013 Statement of the Case (SOC) denied a separate compensable rating for bilateral sciatica.

A June 2013 rating decision from the Boise RO denied service connection for sleep apnea.  The Veteran's NOD was received in June 2013.  A SOC was issued in October 2013 and the Veteran's substantive appeal was received that same month.  

In February 2015, the Board denied a rating in excess of 50 percent for PTSD, a rating in excess of 10 percent for a right wrist disability, a separate compensable rating for bilateral sciatica, and granted an earlier effective date for a low back disability.  The Board also remanded the issues of service connection for GERD, to include as secondary to service-connected PTSD, entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, entitlement to an evaluation in excess of 10 percent for right knee bursitis, to include a separate compensable rating for instability, entitlement to an evaluation in excess of 10 percent for left knee bursitis, to include a separate compensable rating for instability,  and entitlement to TDIU.  The Veteran appealed the Board's decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court issued an Order granting a Joint Motion for Remand by the parties, vacating the decision with respect to the issues of a rating in excess of 50 percent for PTSD and a separate compensable rating for bilateral sciatica, and remanding the matter to Board for further action.  The Veteran did not appeal the Board's denial of a rating in excess of 10 percent for a right wrist disability, the grant of an earlier effective date for the low back disability, or the grant to reopen service connection for GERD. 

In August 2016, the Board considered the appeal for a rating in excess of 50 percent for PTSD and a separate compensable rating for bilateral sciatica.  The Board granted a 70 percent rating for PTSD, and no higher, effective February 24, 2012.  As a result, this decision became final.  The Board also remanded the issue of a separate compensable rating for bilateral sciatica for additional development.  After the requested development was completed, the case returned to the Board for further appellate review.

In November 2016, VA received the Veteran's NOD regarding the 70 percent rating for PTSD and a 10 percent rating for a right wrist disability.  

A March 2017 notification letter and April 2017 rating decision granted service connection for GERD and assigned a 10 percent rating, effective February 24, 2012.  VA received a NOD in May 2017 that disagreed with both the effective date and the evaluation of this disability.  Later in that same month, another NOD was received for an earlier effective date regarding the 70 percent rating for PTSD.  

The Board notes that the issues of entitlement to an initial rating in excess of 10 percent as well as an earlier effective date for GERD, entitlement to a rating in excess of 10 percent for a right wrist disability, and entitlement to a rating in excess of 70 percent as well as an earlier effective date for PTSD are currently being developed by the RO.  As a result, the Board will not take jurisdiction of these issues.

Finally, the issue of TDIU entitlement was inferred by the Board as part and parcel of the appeals for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a separate compensable rating for bilateral sciatica, ratings in excess of 10 percent for left and right knee disabilities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's sleep apnea was not present in service or until many years thereafter and is not related to service or to any service-connected disability.


CONCLUSION OF LAW

The criteria to establish service connection for sleep apnea, to include as secondary to posttraumatic stress disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Sleep Apnea

The Veteran specifically contends that his current sleep apnea is "secondary to or aggravated by service-connected disabilities, especially his PTSD."  See Statement in Support of Claim, received June 14, 2012.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service treatment records do not show any complaints or treatment for sleep apnea related symptoms.  Furthermore, the Veteran did not endorse sleep apnea symptoms on his entrance or separation reports of medical history.  His entrance and separation medical examinations do not contain any abnormalities related to sleep apnea.  

Post-service treatment records show no relevant complaints, findings, treatment or diagnoses associated with sleep apnea prior to May 2012, which indicate that the Veteran was diagnosed with mild sleep apnea.

On VA examination in March 2013, the Veteran endorsed having "bad apnea" after surgery for inguinal herniorrhaphy circa 1993.  He also endorsed symptoms related to his PTSD, including insomnia, which began around 2007.  The Veteran said his wife also noticed that he was always tired during the day.  She also said that he made "horrible sounds" and held his breath when sleeping.  The examiner noted that the Veteran was prescribed 10 milligrams of Ambien per night for sleep induction and required use of a breathing assistance device (CPAP) for sleep apnea since 2012.  The examiner noted that the Veteran's knee and back pain affect his ability to sleep.  The Veteran was also found to not use the CPAP machine because he cannot sleep due to the PTSD symptoms.  The examiner opined that the Veteran's sleep apnea is less likely than not related to his PTSD.  The examiner reasoned that the Veteran appears to have insomnia from PTSD, but explained that obstructive sleep apnea is a mechanical obstructive condition of the airways and is not related to PTSD.  The examiner said that the insomnia features the Veteran described are more likely than not related to PTSD, not sleep apnea, which causes hypersomnolence. 

In June 2013, February 2017, May 2017, and July 2017, the Veteran's representative submitted supporting documentation regarding a possible link between sleep apnea and PTSD.  While the Board has also considered all of the articles submitted by the Veteran's representative, the Board finds they are of limited probative value as the articles do not apply medical principles regarding causation or etiology to the facts of the Veteran's individual case nor is there a medical opinion of record discussing the articles in the context of the Veteran's individual situation.  See Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Veteran received another VA examination in February 2016.  The examiner opined that the Veteran's sleep apnea is less likely than not related to service.  The examiner reasoned, "It is important to note at the outset that sleep impairment and disruption/disorder are a common and well accepted residual associated with PTSD, and sleep impairment is described (and presumably rated) on [the VA examination] [for] PTSD and other mental health examinations.  This exam pertains specifically to sleep disordered breathing including obstructive sleep apnea."  The examiner stated, "It is well accepted that three of the most important risk factors for OSA are advancing age, male gender, and obesity.  Incidence increases progressively after young adulthood, and is two to three times more common in males.  In both males and females, the strongest risk factor for OSA is obesity..."  The examiner continued, "The evidence indicates that [the] Veteran's weight was about 187 [pounds] at 1997 C&P examination and 237 (BMI 33.1) two months prior to his sleep study in 2012.  This represents [greater than] 25% increase in weight and conservatively at least a 12-fold increase in risk of sleep apnea."  Next, the examiner addressed the Veteran's previously submitted evidence in support of a link between PTSD and sleep apnea.  The examiner pointed out that most of this evidence is older publications from the late 1990s and early 2000s "when some findings speculated on a relationship of sleep disordered breathing with PTSD and/or stress."  Moreover, the examiner found, "Subsequent studies have failed to demonstrate a convincing relationship and such a relationship is not currently well accepted by the general medical knowledge."  In addition, the examiner specifically commented on the literature provided by the Veteran's representative and found that each study was essentially inconclusive and/or non-determinative of a causative effect from PTSD on OSA.  In the end, the examiner concluded that the Veteran's obstructive sleep apnea is most likely due to his well-accepted risk factors of increasing age, weight gain, and obesity.

In totality, the Board finds these medical opinions highly probative of a negative nexus between the Veteran's current sleep apnea condition and service because the examinations in conjunction with the opinions not only contain clear conclusions with supporting data, but also reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examiners considered the lay statements, the February 2016 VA examiner reviewed medical literature submitted by the Veteran, and both examiners provided a clear rationale for the opinions provided.  

The Veteran's ex-wife submitted a statement in August 2017.  She said that the Veteran "snored very lightly, but would frequently gasp like he had been holding his breath.  He also was almost always tired and had trouble getting going in the mornings."  She noted that the Veteran experienced breathing cessation after coming out of surgery during service and that the nurse had to keep him awake and breathing during this "concerning event."  Lastly, she said that her current husband is diagnosed with sleep apnea and that she knows the symptoms of the condition now and feels confident that she observed those same symptoms in the Veteran while they were married from 1990 to 2000.

In this decision, the Board has considered the Veteran's contentions as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

However, as laypersons, the Veteran and his ex-wife have not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder identified by the current diagnosis of sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Furthermore, the VA examiners' opinions (as discussed above) are more probative as a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  

After a full review of the record, the weight of the evidence demonstrates that sleep apnea did not have its onset in service and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in February 2013, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the February 2013 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his sleep apnea claim in March 2013 and February 2016.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in February 2015.  The Board instructed the AOJ to schedule another VA examination and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 


ORDER

Service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), is denied.


REMAND

Unfortunately, the Veteran's appeal for the issues of entitlement to a separate compensable rating for bilateral sciatica, ratings in excess of 10 percent for left and right knee disabilities, and TDIU must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these issues so that the Veteran is afforded every possible consideration.

The Veteran contends that a separate compensable rating for bilateral sciatica is warranted.  VA treatment records throughout the period on appeal note the Veteran's endorsement of sciatic pain as well as active treatment for this condition.  An August 2011 VA spine examination determined that there were no neurological abnormalities, yet the diagnosis included "bilateral sciatics."  An October 2015 VA spine examination did not find any neurological abnormalities and did not diagnose any sciatic nerve conditions.  However, recent VA treatment records show active treatment for bilateral sciatic pain.  Specifically, VA treatment records from September 2016 indicate an assessment for bilateral lower radiculopathy.  The physical examination notes a positive sign for sciatic notch or popliteal tenderness, but do not contain any further details regarding the severity of the condition.  As a result, the Board finds that a VA neurological examination is necessary in order to determine the current nature and etiology of any nerve condition of the bilateral lower extremities, to include any paralysis, neuritis or neuralgia that is caused by the service-connected low back disability.   

The Veteran has asserted that his service-connected left and right knee disabilities are more severe than the currently assigned disability ratings reflect.  Although the record shows that the Veteran most recently underwent a VA examination in connection with these claims in February 2016, upon review, the Board finds that an additional examination is warranted.  The examinations of record are insufficient for determining the proper disability ratings for the Veteran's bilateral knee disabilities based on the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examinations of record with respect to the disabilities on appeal do not meet these requirements.  Accordingly, remand is warranted so that a new examination may be conducted and, if possible, an opinion may be obtained with respect to the findings of previous examinations. 

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability cannot be adjudicated until the rating issues are addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, these issues are REMANDED for the following action:

1. Schedule the Veteran for a VA knee examination.  The examiner must describe in detail the current status of the service-connected left and right knee disabilities and all related manifestations.  The examiner must test and record range of motion in active motion, passive motion, weight bearing, and nonweight bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Schedule the Veteran for an examination with a qualified medical professional, preferably a neurologist, to address the etiology and current severity of any diagnosed sensory neuropathy of the lower extremities.  All testing deemed necessary by the examiner, to potentially include EMG testing, should be performed, and all findings should be reported in detail. 

The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

Based on a review of the file, reports from the Veteran, and physical examination, the examiner should indicate whether the Veteran has neuritis, neuralgia or paralysis of any nerve affecting the right and left lower extremities that is caused by the service-connected low back disability. 

***The examiner must state an opinion as to whether the neurological involvement is best classified as "mild," "moderate," "moderately severe," or "severe."  To aid in adjudication, it would be helpful if the examiner described what symptom(s) he/she would consider to be demonstrative of each level of severity (e.g. sensory only without objective manifestation = mild; muscle atrophy with decreased strength = severe).***

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


